DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 1/31/22.
Claims 1-17 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 9/22/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.
Response to Arguments


Applicant's arguments filed 1/31/22 with respect to claims 1-17 have been considered but are moot in view of the new ground(s) of rejection. In addition applicant's arguments filed 1/31/22 with respect to claims 1-17 has been considered but are not persuasive, because those are general allegation without specificity.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-2, 7, 9 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (U.S. Pub. No. 20090093725 A1), in view of Fujimori (U.S. Pub. No. 20180041670 A1 which is English translation of WO2016166891 was published on Oct 20, 2016), further in view of Morimoto (U.S. Pub. No. 20190133558 A1).

Regarding to claim 1, 2, 9 and 11:

11. Sato teach an image pickup apparatus comprising: an image pickup module (Sato [0046] FIGS. 4 and 5, the ultrasound probe 12 includes a plurality of ultrasound transducers 9 arranged in a projecting arcuate shape, a so-called convex shape, the acoustic lens 12a, and an unshown electric wire, and when the ultrasound probe 12 is connected to an observation device, an ultrasound image is obtained)
wherein the first end having a plurality of flying leads electrically connected to a proximal end face of the image pickup module in a cross-section orthogonal to the first plane, (Sato Fig. 7 [0083] the first relay flexible printed circuit board 111 has a rectangular shape with a smaller width than the ultrasound transducer printed circuit board 101, and is provided with a signal pattern group 112 of the same number as the first signal pattern group 105. A distal end of the signal pattern group 112 is a flying lead section 112a projecting from an end surface of the board by a so-called flying lead  
at least portions of the second portion corresponding to the second and third ends are bent relative to the first plane such that a plurality of cables connected to a plurality of connection lands disposed on one or more of the first (Sato [0080] FIG. 7 is a plan view of a state where a predetermined relay flexible printed circuit board is connected to the ultrasound transducer printed circuit board in the ultrasound endoscope including the ultrasound probe according to the first embodiment of the present invention. Flexible printed circuit board can bend) and the second portions are fitted within a projection of the proximal end face of the image pickup module in a direction of an optical axis (Sato Fig. 1 Fig. 6 [0077] the second signal pattern group 106 is connected at one end to pads of about a half of the group on the other side of the board of the transducer wiring pad group 102, then once extends in the longitudinal axis direction of the ultrasound transducer printed circuit board 101, and then bends substantially at 90 degrees and extends toward a distal projecting portion 104 in the ultrasound transducer printed circuit board 101. [0080] FIG. 9 is a plan view of a state where a coaxial cable group is connected to the relay flexible printed circuit board for changing a signal pattern direction connected to the ultrasound transducer printed circuit board in the ultrasound endoscope including the ultrasound probe according to the first embodiment of the present invention, and FIG. 10 is a plan view of a state where a plurality of predetermined relay flexible [which can bend] printed circuit boards are connected to the ultrasound transducer printed circuit board in the 
the second portion being provided proximally to the first portion and the second portion being provided with the plurality of connection lands, (Sato [0080] FIG. 7 is a plan view of a state where a predetermined relay flexible printed circuit board is connected to the ultrasound transducer printed circuit board in the ultrasound endoscope including the ultrasound probe according to the first embodiment of the present invention, FIG. 8 is a plan view of an upper surface of a relay flexible printed circuit board for changing a signal pattern direction connected to the ultrasound transducer printed circuit board in the ultrasound endoscope including the ultrasound probe according to the first embodiment of the present invention)
one or more cables of the plurality of cables are coaxial cables each having an internal conductor and an external conductor, and (Sato [0010] a coaxial cable having a plurality of signal lines corresponding to the plurality of ultrasound transducers are connected, and in such a device, the plurality of signal lines and pad electrodes at ends of the signal patterns need to be connected one by one, for example, by soldering)
(Examiner’s Note: https://en.wikipedia.org/wiki/Coaxial_cable

    PNG
    media_image1.png
    109
    304
    media_image1.png
    Greyscale

It’s well known that all coaxial cables each having an internal conductor and an external conductor)
the plurality of connection lands includes one or more connection lands disposed on the second portion corresponding to the external conductor of the one or more cables. (Sato Fig. 7 [0085] the first relay flexible printed circuit board 111 on which a core line (signal line) of the first coaxial cable group 114 is previously connected to the first coaxial cable wiring pad 113 is connected to the ultrasound transducer printed circuit board 101. Specifically, the flying lead section 112a is connected to the first flexible printed circuit board wiring pad group 107 by soldering or the like)

Sato do not explicitly teach including an image pickup sensor; a relay board having: a first portion having a first end; and a second portion having a second end and a third end, the first and second portions forming a T-shape; of the image sensor; 
the first portion having a first width in a direction orthogonal to the optical axis, the first portion being provided on a distal end side of the relay board connected to the image pickup module; and the second portion having a second width in a direction orthogonal to the optical axis, the second width being greater than the first width.

However Fujimori teach a relay board having: a first portion having a first end; and a second portion having a second end and a third end, the first and second portions forming a T-shape; (Fujimori [0044] FIG. 7, a wiring board 40B has a T shape including a branch section 40T )
the first portion having a first width in a direction orthogonal to the optical axis, the first portion being provided on a distal end side of the relay board connected to the image pickup module; and (Fujimori FIG. 3 [0031] Note that a width W40 of the wiring board 40 can be equal to or smaller than a width W30 of the image pickup device 30)
the second portion having a second width in a direction orthogonal to the optical axis, the second width being greater than the first width, (Fujimori [0044] FIG. 7, a wiring board 40B has a T shape including a branch section 40T ) 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sato, further incorporating Fujimori in video/camera technology. One would be motivated to do so, to incorporate a relay board having: a first portion having a first end; and a second portion having a second end and a third end, the first and second portions forming a T-shape. This will improve user experience with predictable results.

The combination of Sato and Igarashi do not explicitly teach including an image pickup sensor; of the image sensor;

However Morimoto teach including an image pickup sensor; (Morimoto [0009] the ultrasonic endoscope including the plurality of ultrasonic vibrators is provided with an ultrasonic observation portion at a distal end part of the endoscope, as a major purpose, to observe the gallbladder or pancreas via an alimentary canal. The distal end part of 
of the image sensor; (Morimoto [0009] the ultrasonic endoscope including the plurality of ultrasonic vibrators is provided with an ultrasonic observation portion at a distal end part of the endoscope, as a major purpose, to observe the gallbladder or pancreas via an alimentary canal. The distal end part of the ultrasonic endoscope is provided with, in addition to the ultrasonic observation portion, an optical sensor, a light, an air supply port, a water supply port, and a suction port, like a typical endoscope not provided with the ultrasonic observation portion)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sato, further incorporating Fujimori and Morimoto in video/camera technology. One would be motivated to do so, to incorporate an image pickup sensor. This will make the system efficient with predictable results.

Regarding to claim 7:

7. Sato teach the image pickup apparatus according to claim 2, wherein the relay board comprises one or more notches formed at a boundary between the first portion and the second portion. (Sato Fig. 6 shows notch between two 106. Same algorithm is applicable to create notch anywhere in the board)

Regarding to claim 12:

12. Sato teach an endoscope apparatus comprising: the image pickup apparatus according to claim 1; and an insertion portion, wherein the image pickup apparatus is disposed in a distal end portion of the insertion section. (Sato [0045] FIGS. 2 and 3, the ultrasound unit 10 for obtaining acoustic image information by ultrasound is provided in the distal rigid portion 2a of the insertion section 2.  [0046] As shown in FIGS. 4 and 5, the ultrasound probe 12 includes a plurality of ultrasound transducers 9 arranged in a projecting arcuate shape, a so-called convex shape, the acoustic lens 12a, and an unshown electric wire, and when the ultrasound probe 12 is connected to an observation device, an ultrasound image is obtained)

Regarding to claim 13:

13. Sato teach a method of electrical connection to an image pickup module in the image pickup apparatus according to claim 1, the method comprising:
soldering the plurality of cables to the plurality of connection lands of the relay
board; (Sato [0084] Shield wires (ground wires) 116 of the first coaxial cable group 114 are collectively connected to a ground pad 115 of the first relay flexible printed circuit board 111 by soldering or the like)
bending the portions of the second portion corresponding to the second and third ends (Sato Fig. 9 [0089] the signal pattern group 122 once extends from a so that the plurality of cables are fitted within the projection of the proximal end face of the image pickup module in the direction of the optical axis of the image sensor. (Sato [0082] FIG. 7, the ultrasound endoscope of the present embodiment includes a first coaxial cable group 114 that includes a part of signal cables of the plurality of coaxial cables and corresponds to the first signal pattern group 105, and a first relay flexible printed circuit board 111 that relays the first coaxial cable group 114 and the first signal pattern group 105. [0083] The first relay flexible printed circuit board 111 has a rectangular shape with a smaller width than the ultrasound transducer printed circuit board 101, and is provided with a signal pattern group 112 of the same number as the first signal pattern group 105. A distal end of the signal pattern group 112 is a flying lead section 112a projecting from an end surface of the board by a so-called flying lead structure)

Sato do not explicitly teach ultrasonically wire bonding the plurality of flying leads of the relay board to a plurality of terminals provided on the proximal end face of the image pickup module;


However Morimoto teach ultrasonically wire bonding the plurality of flying leads of the relay board to a plurality of terminals provided on the proximal end face of the image pickup module; and (Morimoto [0118] the electric connection between the plurality of wiring of the FPC 56 and the plurality of individual electrodes (electrode pads) 52a of the electrode part 52 of the ultrasonic vibrator array 50 may be provided by using an anisotropic electrically conductive sheet or anisotropic electrically conductive paste, or may be provided by heat seal. The electric connection is not limited to the above-described connection method, and may use any method as far as the connection method does not degrade workability of wiring and does not raise the degree of difficulty of working processes. Specifically, a known method, such as wire bonding or soldering, may be used)

Regarding to claim 14:

14. Sato teach the image pickup apparatus according to claim 1, and the second and third ends are bent orthogonal to the middle portion. (Sato [0080] FIG. 7 is a plan view of a state where a predetermined relay flexible printed circuit board is connected to the ultrasound transducer printed circuit board in the ultrasound endoscope including the ultrasound probe according to the first embodiment of the present invention. Flexible printed circuit board can bend in any direction)

wherein the second portion has a middle portion between the second and third ends disposed in the first plane.

However Fujimori teach wherein the second portion has a middle portion between the second and third ends disposed in the first plane (Fujimori Fig. 14 [0058] A signal cable 60 is bonded to a rear section of the wiring board 40I. In the image pickup apparatus 1I, the flexible wiring board 40I is bent, and both edge portions are held between the wiring board 40I)

Regarding to claim 15:

15. Sato teach the image pickup apparatus according to claim 1, wherein the second portion is curved in the cross-section orthogonal to the first plane. (Sato FIG. 6 [0072] On a distal end side of the ultrasound transducer printed circuit board 101, a group of a plurality of transducer wiring pads 102 facing the plurality of ultrasound transducers 9 arranged in the convex shape are arranged in a convex shape according to the arrangement of the ultrasound transducers 9. Same algorithm is applicable to make curve anywhere)

Regarding to claim 16:

16. Sato teach the image pickup apparatus according to claim 1, wherein the second portion has a curved portion between the second and third end disposed in the first plane (Sato FIG. 6 [0072] On a distal end side of the ultrasound transducer printed circuit board 101, a group of a plurality of transducer wiring pads 102 facing the plurality of ultrasound transducers 9 arranged in the convex shape are arranged in a convex shape according to the arrangement of the ultrasound transducers 9. Same algorithm is applicable to make curve anywhere) and the second and third ends are bent inclined relative to the first plane. (Sato [0080] FIG. 7 is a plan view of a state where a predetermined relay flexible printed circuit board is connected to the ultrasound transducer printed circuit board in the ultrasound endoscope including the ultrasound probe according to the first embodiment of the present invention. Flexible printed circuit board can bend in any direction)

Regarding to claim 17:

17. Sato teach the image pickup apparatus according to claim 1, further comprising the plurality of cables electrically connected to the plurality of connection lands. (Sato [0083] a first coaxial cable wiring pad group 113 for connecting the first coaxial cable group 114 is arranged on the other end of the signal pattern group 112. [0084] Shield wires (ground wires) 116 of the first coaxial cable group 114 are collectively connected to a ground pad 115 of the first relay flexible printed circuit board 111 by soldering or the like)

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (U.S. Pub. No. 20090093725 A1), in view of Fujimori (U.S. Pub. No. 20180041670 A1 .

Regarding to claim 3:

3. Sato teach the image pickup apparatus according to claim 17, Sato do not explicitly teach wherein the plurality of cables comprises: one or more first cables having a first diameter connected to a center of the relay board; and one or more second cables having a second diameter connected to the portions of the second portion corresponding to the second and third ends, the first diameter being greater than the second diameter.

However Igarashi teach wherein the plurality of cables comprises: one or more first cables having a first diameter connected to a center of the relay board; and one or more second cables having a second diameter connected to the portions of the second portion corresponding to the second and third ends, the first diameter being greater than the second diameter. (Igarashi Fig. 7 [0109] the power supply cable 89, the GND cable 90, and the like having relatively large diameters are connected to the cable connection land on the lower stage side provided on the FPC 45. the image pickup apparatus 40 explained above has the configuration in which the image cable 86 is connected to the upper stage side of the circuit board section 85 and the synchronization signal cable 88 is connected to the lower stage side 

The motivation for combining Sato, Fujimori and Morimoto as set forth in claim 1 is equally applicable to claim 3. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sato, further incorporating Fujimori, Morimoto and Igarashi in video/camera technology. One would be motivated to do so, to incorporate wherein the plurality of cables comprises: one or more first cables having a first diameter connected to a center of the relay board; and one or more second cables having a second diameter connected to the portions of the second portion corresponding to the second and third ends, the first diameter being greater than the second diameter. This will allow efficient design with predictable results.

Regarding to claim 4:

4. Sato teach the image pickup apparatus according to claim 3, Sato do not explicitly teach wherein the one or more first cables and the one or more second cables are connected to a same surface of the relay board. 

However Igarashi teach wherein the one or more first cables and the one or more second cables are connected to a same surface of the relay board. (Igarashi Fig. 6 shows cable 88 and 89 connected to same surface [0108]) 

Regarding to claim 5:

5. Sato teach the image pickup apparatus according to claim 4, Sato do not explicitly teach wherein the surface is an inside surface of the portions corresponding to the second and third ends that are bent relative to the first plane.

However Igarashi teach wherein the surface is an inside surface of the portions corresponding to the second and third ends (Igarashi Fig. 6 shows cable 88 and 89 connected to same surface [0108]) that are bent relative to the first plane. (Igarashi Fig. 6 [0036] the image pickup apparatus 40 mainly includes a lens unit 43, a solid-state image pickup device 44, an FPC (flexible printed board) 45. Flexible printed board can bend)

Regarding to claim 6:

6. Sato teach the image pickup apparatus according to claim 3, Sato do not explicitly teach wherein the one or more first cables are connected to a first surface of the relay board and the one or more second cables are connected to a second surface of the relay board different from the first surface.

 wherein the one or more first cables are connected to a first surface of the relay board and the one or more second cables are connected to a second surface of the relay board different from the first surface. (Igarashi Fig. 6-7 shows cable 89 and 91 connected to different surface) 

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (U.S. Pub. No. 20090093725 A1), in view of Fujimori (U.S. Pub. No. 20180041670 A1 which is English translation of WO2016166891 was published on Oct 20, 2016), further in view of Morimoto (U.S. Pub. No. 20190133558 A1) and Wakabayashi (U.S. Pub. No. 20170172402 A1).

Regarding to claim 8:

8. Sato teach the image pickup apparatus according to claim 7, Sato do not explicitly teach wherein the relay board comprises a plurality of slits formed in the
direction of the optical axis of the second portion.

However Wakabayashi teach wherein the relay board comprises a plurality of slits formed in the direction of the optical axis of the second portion. (Wakabayashi [0078] as shown in FIG. 6-8 a plurality of slits 29a are formed on a surface in contact with the heat medium 38 of the outer circumferential member 29. A plurality of slits 33a are formed on a surface of the sealing resin 33 as well. The slits 29a and 33a are set to 

The motivation for combining Sato, Fujimori and Morimoto as set forth in claim 1 is equally applicable to claim 8. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sato, further incorporating Fujimori, Morimoto and Wakabayashi in video/camera technology. One would be motivated to do so, to incorporate wherein the relay board comprises a plurality of slits formed in the direction of the optical axis of the second portion. This will allow efficient heat dissipation.

Allowable subject matter

Regarding to claim 10:

Claims 10 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482